              Case 1:20-cv-00032-SPB Document 33 Filed 08/25/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SAMANTHA SIMONETTA,                            )
                                               )
                                               )
                                               )
                  Plaintiff(s)                 )
         v.                                    )    Civil Action No. 1:20-cv-32
ALLEGHENY COLLEGE,                             )
                                               )
                                               )
                                               )
                  Defendant(s)                 )


                                      REPORT OF NEUTRAL


A   MEDIATION         session was held in the above captioned matter on   AUGUST 25, 2021    .

The case (please check one):
       XXX   has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:   AUGUST 25, 2021                       _____________________________________
                                               Signature of Neutral

                                                                                            Rev. 09/11
